 
 
I 
108th CONGRESS
2d Session
H. R. 4710 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2004 
Ms. Slaughter (for herself, Mr. Hinchey, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To clarify the congressional intent concerning, and to codify, certain requirements of the Communications Act of 1934 that ensure that broadcasters afford reasonable opportunity for the discussion of conflicting views on issues of public importance. 
 
 
1.Short titleThis Act may be cited as the Meaningful Expression of Democracy in America Act or the MEDIA Act. 
2.FindingsThe Congress finds the following: 
(1)A broadcast license confers the right to use a valuable public resource and a broadcaster is therefore required to utilize that resource as a trustee for the American people. 
(2)There is a substantial governmental interest in conditioning the award or renewal of a broadcast license on the requirement that the license ensure the widest possible dissemination of information from diverse and antagonistic sources by presenting a reasonable opportunity for the discussion of conflicting views on issues of public importance. 
(3)Since the removal of the Fairness Doctrine standard in 1987, we have seen a polarization in America due to the dissemination of false and misleading information and the growing proliferation of highly partisan news outlets. 
(4)Democracy is built on the idea that the views, beliefs, and values of an informed citizenry are the best basis for political decision-making. 
(5)As journalist Bill Moyers said, A free and responsible government by popular consent just can't exist without an informed public... If free and independent journalism committed to telling the truth without fear or favor is suffocated, the oxygen goes out of democracy. 
(6)To restore the oxygen, there is broad public support for reestablishing requirements for balance in issue presentation over the public airwaves. 
(7)The Fairness Doctrine— 
(A)fairly reflects the statutory obligation of broadcasters under that Act to operate in the public interest; and 
(B)strikes a reasonable balance among the First Amendment rights of the public and broadcast licensees. 
(8)Our Founding Fathers created this democracy based on the right to debate ideas openly and make informed choices, and the lack of a balanced debate on issues of public importance threatens these ideals. 
3.Amendment to the Communications Act of 1934Section 315 of the Communications Act of 1934 (47 U.S.C. 315) is amended— 
(1)by redesignating subsections (a) through (e) as subsections (b) through (f), respectively; and 
(2)by inserting before subsection (b) (as so redesignated) the following new subsection: 
 
(a)Public interest obligation to cover publicly important issuesA broadcast licensee shall afford reasonable opportunity for the discussion of conflicting views on issues of public importance. The enforcement and application of the requirement imposed by this subsection shall be consistent with the rules and policies of the Commission in effect on January 1, 1987.. 
4.Effective dateThis Act and the amendments made by this Act shall take effect upon the date of enactment of this Act. 
 
